IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE

         HOMER ERNEST WEEKS, III v. KRISTINA LEA CORBITT

                    Direct Appeal from the Circuit Court for Knox County
                               No. 63653    Bill Swann, Judge



                    No. E1999-02698-COA-R3-CV - Decided June 20, 2000


This is a post-divorce proceeding regarding the custody of Homer Ernest Weeks, IV (DOB: March
23, 1990) (“Ernie”). Homer Ernest Weeks, III (“Father”) sought increased co-parenting time with,
and greater decision-making authority with respect to, his son. Kristina Lea Corbitt (“Mother”)
counterclaimed for sole custody. The trial court dissolved the joint custody agreement that had been
incorporated into the parties’ divorce judgment and instead designated each parent as the sole
decision-maker regarding specific areas of the child’s life. The court also decreed an increase in
Father’s co-parenting time to one week out of every 21 days and further decreed that the co-parenting
schedule would change to a two-week/two-week rotation between the parties at the end of five years.
It denied Mother’s request for attorney’s fees. Mother appeals (1) Father’s increased co-parenting
time; (2) the trial court’s decision not to award her decision-making authority over the child’s health
and the court’s decision not to require Father to cooperate in other decision-making areas of authority
awarded to her; and (3) the change of co-parenting time in the future. She also seeks attorney’s fees
below and on appeal.

Tenn R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; Case
Remanded

SUSANO, J., delivered the opinion of the court, in which FRANKS , and SWINEY, JJ., joined.

Sandra G. Olive, Knoxville, Tennessee for the appellant, Kristina Lea Corbitt.

Charles W. Swanson and Jason H. Long, Knoxville, Tennessee, for the appellee, Homer Ernest
Weeks, III.

                                             OPINION

                                                  I.

        The parties’ marriage was dissolved by final judgment entered June 30, 1994. The judgment
incorporates a marital dissolution agreement (“MDA”), which vests the parties with joint legal
custody of Ernie and designates Mother as primary residential custodian. Approximately 13 months
after the final judgment was entered, Father filed the subject petition. Prior to the hearing on the
parties’ competing positions, the trial court ordered Dr. John Kandilakis, a clinical psychologist, to
conduct a custody evaluation. Dr. Kandilakis noted in his initial evaluation “that it is impossible for
these two parents to be together in the presence or working on some activity involving their son.”
Although he recommended a continuation of joint custody, he noted that providing Ernie with a
constructive experience with each parent was a “formidable task [in light of] their intense conflict
and animosity with each other.” In an update of the evaluation, Dr. Kandilakis again recommended
joint custody but suggested that specific areas of decision-making be allocated between the parties.

        Following the hearing on the parties’ petitions, the trial court rendered its opinion from the
bench, in which it noted that the “marital dissolution agreement was conceived in optimism and has
been disastrous in its provisions for joint decision making.” It further held that the “disastrous
effect” of joint custody was a material change of circumstances warranting a modification of the
custodial arrangement.

         The court recognized that both parties had strong parenting skills and had made significant
contributions to various aspects of the child’s development. It therefore rejected the notion of
creating “one blanket sole custodian” and instead designated each parent as the sole “custodian” of
specific areas of the child’s life. The court decreed that Father would be the sole medical, dental,
and optical custodian for the child, and that Mother could exercise authority in these areas only in
a case of emergency. The court designated Mother as the sole psychological and psychiatric
custodian. It further held that all appointments, examinations, and procedures scheduled by each
parent in their respective “areas” should be accomplished during their respective co-parenting times.
The court designated Mother as the sole educational custodian and decreed that, with the exception
of certain school meetings, the parties could visit the school only (1) when invited by the school and
(2) only during the time that the child is residing with the parent. The parties were left as joint
custodians of the child’s religious upbringing. Mother was designated as athletic custodian, and the
court held that Father was free to ignore any athletic events scheduled during his co-parenting time.
Finally, Mother was designated as sole dietary custodian and was given the authority to establish a
list of allowed and prohibited foods for the child while he resides with Father. The court decreed
that if Father failed to follow this dietary regimen, his co-parenting time could be reduced.

        Because the trial court found both parties to be “strong parent[s],” the court also adjusted the
amount of time that the child spends with each parent. The court found that the parents should each
have “significant time” with the child. It accordingly increased Father’s co-parenting time to seven
days out of every 21 days. In doing so, the court noted that Dr. Kandilakis had recommended that
Father should be designated as “enrichment custodian.” The court declined to create such a position
and instead increased Father’s time so that he could “continue the good work that he does with the
boy.” The court also decreed that, absent a further hearing, this co-parenting schedule would
continue for the next five years, at which time the parents would share equal parenting time on a
two-week rotating schedule.




                                                  -2-
                                                  II.

        A trial court has broad discretion is determining matters of custody and visitation. Parker
v. Parker, 986 S.W.2d 557, 563 (Tenn. 1999); Gaskill v. Gaskill, 936 S.W.2d 626, 631 (Tenn. Ct.
App. 1996). Such determinations are factually driven and involve a consideration of multiple
factors. Adelsperger v. Adelsperger, 970 S.W.2d 482, 485 (Tenn. Ct. App. 1997). Our review is
de novo upon the record of the proceedings below; however, the record comes to us with a
presumption of correctness that we must honor “unless the preponderance of the evidence is
otherwise.” Tenn. R. App. P. 13(d); see also Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984).
The trial court’s conclusions of law are reviewed de novo with no presumption of correctness. Jahn
v. Jahn, 932 S.W.2d 939, 941 (Tenn. Ct. App. 1996).

       On this appeal, we must determine if the trial court abused its discretion in crafting a new
custody decree. We addressed the abuse of discretion standard in the case of BIF, a Div. of Gen.
Signals Controls, Inc. v. Service Constr. Co., Inc., C/A No. 87-136-II, 1988 WL 72409, at *2-*3
(Tenn. Ct. App. M.S., filed July 13, 1988):

               The standard conveys two notions. First, it indicates that the trial
               court has the authority to choose among several legally permissible,
               sometimes even conflicting, answers. Second, it indicates that the
               appellate court will not interfere with the trial court’s decision simply
               because it did not choose the alternative the appellate court would
               have chosen.

               Appellate courts have the task of articulating the boundaries of the
               permissible range of the trial court’s options. When the courts refer
               to an abuse of discretion, “[t]hey are simply saying that either the
               discretion reposed in the lower court judge was not exercised in
               conformity with applicable guidelines or the decision was plainly
               against the logic and effect of the facts before the court.”

               Discretionary decisions must take applicable legal principles into
               account. If the trial court misconstrues or misapplies the law, its
               discretion lacks the necessary legal foundation and becomes an abuse
               of discretion. Accordingly, “abuse of discretion” may connote an
               error of law, an error of fact, or an error in the substance or form of
               the trial court’s order.

               Appellate courts’ deference to trial courts’ “discretionary” decisions
               should not promote result-oriented opinions or seemingly
               irreconcilable precedents.       The law’s need for consistency,
               predictability, and reliability requires the elimination of apparently
               whimsical authority on both the trial and appellate levels. In order to


                                                 -3-
                ensure a rational standard of review, a trial court’s discretionary
                decisions should be reviewed to determine: (1) whether the factual
                basis of the decision is supported by sufficient evidence; (2) whether
                the trial court has correctly identified and properly applied the
                applicable legal principles; and (3) whether the trial court’s decision
                is within the range of acceptable alternatives.

(Citations omitted).

                                                  III.

         While the parties disagree as to “why” the joint custody arrangement proved to be
unworkable, it is essentially undisputed that problems arose in its implementation. Given the parties’
difficulty in cooperating with each other, and the negative effects that this conflict has had on the
child, the trial court was correct to alter the custodial provisions of the divorce judgment. We must
determine, however, whether the new arrangement crafted by the trial court is in the best interest of
the child. In a child custody case, the welfare and best interest of the child are “the paramount
concerns.” Malone v. Malone, 842 S.W.2d 621, 622 (Tenn. Ct. App. 1992). Although the parents’
rights, desires, and interests are secondary, they “cannot be ignored and must be weighed in the
balance when a court makes a decision that will affect the parent/child relationship.” Neely v. Neely,
737 S.W.2d 539, 542 (Tenn. Ct. App. 1987). However, “when the parents remain at odds, the best
interests of the child may require some limitations on the rights and interests of either or both of the
parents.” Id. at 543.

         We do not find that the evidence preponderates against the trial court’s finding that allocating
the decision-making authority between the parents would be in the best interest of the child. In doing
so, the court recognized that, although the parties are unable to effectively cooperate with each other,
they both contribute significantly to the child’s development and well-being. It thus attempted to
maximize the involvement of each parent while at the same time minimizing the interaction between
them. We find that the trial court did not abuse its discretion in fashioning this custodial
arrangement.

        Mother contends that she should have been given decision-making authority in the area of
the child’s health. She also argues that the trial court erred in failing to require Father to cooperate
with her on issues pertaining to the areas of decision-making authority awarded to her.

        We cannot say that the trial court abused its discretion in giving Father authority in the area
of the child’s health. As for Mother’s second argument, the evidence preponderates that the parties
had difficulty cooperating with each other under the joint custody arrangement. The trial court
clearly desired to avoid fashioning a custodial scheme where the success of the arrangement would
depend on the parents’ cooperation. Although it would certainly be in the child’s best interest for
the parents to cooperate in scheduling the child’s activities and appointments, the evidence reflects
that the parents have not been able to work together in the past. Therefore, the trial court did not


                                                  -4-
abuse its discretion in failing to require such cooperation in the new custodial scheme.

                                                  IV.

        Mother also appeals the increase of co-parenting time awarded to Father and the trial court’s
decision that in five years time, the parties’ co-parenting time will become equal. We do not find
that the evidence preponderates against the trial court’s finding that Father’s co-parenting time
should be increased to seven days out of every 21 days. Furthermore, the evidence does not
preponderate against the trial court’s determination that equal co-parenting time five years from now
will be in the best interest of the child. Mother argues that the facts do not support a “change of
custody” in five years. Mother misconstrues the trial court’s holding. The court ordered that, absent
a further hearing, the parties’ co-parenting time would become equal after five years. This is not a
prospective change of custody, but rather an increase of the time that Father will have as a co-parent
in the future. We find no abuse of the trial court’s discretion on this issue.

                                                  V.

         Mother seeks attorney’s fees for the hearing below and for this appeal. The award of
attorney’s fees “is in the sound discretion of the trial court.” Richardson v. Richardson, 969 S.W.2d
931, 936 (Tenn. Ct. App. 1997). In denying Mother an award of attorney’s fees, the court noted that
“[e]ach side has merit, and we see no justification in disproportionately distributing either the costs
or the cost of representation.” We affirm the trial court’s decision on this issue. We further find that
this is not an appropriate case for attorney’s fees on appeal.

                                                  VI.

        The judgment of the trial court is affirmed. Costs on appeal are taxed to the appellant. This
case is remanded for enforcement of the judgment and collection of costs assessed below, all
pursuant to applicable law.




                                                  -5-